Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they (FIG. 7) include the following reference character(s) not mentioned in the description: “231”, “260”, “290” and “291”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0096438 A1 to TAKADA et al (hereinafter referred to a TAKADA). 
Regarding Claim 1, TAKADA teaches a trace gimbal (202; Abstract; Fig. 2(b)) comprising:
outer struts (side arms 224a and 224b; Para. [0046]; Fig. 3) including a front outrigger (portion of arm 224a extending outward from the body of arm 224a and then forward and around the front of the head gimbal assembly 200 as shown in Fig. 3) at a distal end (left end of HGA 200 as shown in Fig. 3) of the trace gimbal and a rear outrigger (portion of arm 224a extending from the proximal end of the front outrigger and rearward to the point 222a as shown in Figs. 2(b) and 3) at a proximal end (right end of HGA 200 as shown in Fig. 3) of the trace gimbal, the front outrigger includes a distal front outrigger (portion of the front outrigger extending from the bend in the middle of the front outrigger and forward to the front of the HGA 200 as shown in Fig. 3) and a proximal front outrigger (portion of the front outrigger extending from the bend in the middle of the front outrigger to and including the outwardly extending portion of the front outrigger as shown in Fig. 3), the rear outrigger includes a distal rear outrigger (portion of the rear outrigger extending from the distal end of the front outrigger and rearward to the point where the width of the rear outrigger begins to expand as shown in Fig. 3) and a proximal rear
outrigger (portion of the rear outrigger that expands and extends rearward to the point 222a as shown in Figs. 2(b) and 3; Para. [0041]); and a middle strut (portion of arm 224a extending from the intersection of the front outrigger and the rear outrigger and forward to the connector tab 225a as shown in Fig. 3) extending from the distal rear outrigger and adjoining the proximal front outrigger to the rear outrigger, wherein the middle strut extends from a slider tongue (223/136; Fig. 3b) adjoining the outer gimbal struts to the slider tongue (Para [0046]-[0048]); wherein the cross-section of the tongue 223/136 (see annotated section of FIG. 3b, below) is larger than a cross-section of the middle strut (see annotated section of FIG. 3b, below).



    PNG
    media_image1.png
    634
    561
    media_image1.png
    Greyscale


Regarding Claim 2, TAKADA teaches the trace gimbal of claim 1, and TAKADA teaches of further comprising at least one microactuator (piezoelectric elements 205a and 205b; Fig. 3) mounted on the slider tongue, wherein the middle strut supports the slider tongue (Para [0047]-[0048]).  
Regarding Claim 3, TAKADA teaches the trace gimbal of claim 1. and TAKADA teaches wherein the proximal front outrigger is adjoined to a distal rear outrigger at a first juncture (intersection of middle strut with front and rear outriggers as shown in Fig. 3).
Regarding Claim 10, TAKADA teaches the trace gimbal of claim 1, and TAKADA teaches of wherein the front outrigger and the rear outrigger adjoin at a proximal end of the middle strut (as shown in Fig. 3).
Regarding Claim 11, TAKADA teaches a suspension (head gimbal assembly 200; Abstract; Fig. 2(b)) comprising: a trace gimbal (202; Para. [0038]; Fig. 2(b)) including: outer struts (side arms 224a and 224b; Para. [0046]; Fig. 3) including a front outrigger (portion of arm 224a extending outward from the body of arm 224a and then forward and around the front of the head gimbal assembly 200 as shown in Fig. 3) at a distal end (left end of HGA 200 as shown in Fig. 3) of the trace gimbal and a rear outrigger (portion of arm 224a extending from the proximal end of the
front outrigger and rearward to the point 222a as shown in Figs. 2(b) and 3) at a proximal end (right end of HGA 200 as shown in Fig. 3) of the trace gimbal, the front outrigger includes a distal front outrigger (portion of the front outrigger extending from the bend in the middle of
the front outrigger and forward to the front of the HGA 200 as shown in Fig. 3) and a proximal front outrigger (portion of the front outrigger extending from the bend in the middle of the front outrigger to and including the outwardly extending portion of the front outrigger as shown in Fig. 3), the rear outrigger includes a distal rear outrigger (portion of the rear outrigger extending from the distal end of the front outrigger and rearward to the point where the width of the rear outrigger begins to expand as shown in Fig. 3) and a proximal rear outrigger (portion of the rear outrigger that expands and extends rearward to the point 222a as shown in Figs. 2(b) and 3; Para. [0041]); and a middle strut (portion of arm 224a extending from the intersection of the front outrigger and the rear outrigger and forward to the connector tab 25a as shown in Fig. 3) extending from the distal rear outrigger and adjoining the proximal front outrigger to the rear
outrigger, wherein the middle strut extends from a slider tongue (223; Fig. 3) adjoining the outer gimbal struts to the slider tongue (Para [0046]-[0048]).
Regarding Claim 12, TAKADA teaches the suspension of claim 11, and TAKADA teaches of further comprising at least one microactuator
(piezoelectric elements 205a and 205b; Fig. 3) mounted on the slider tongue, wherein the middle strut supports the slider tongue (Para [0047]-[0048]).
Regarding Claim 13, TAKADA teaches the suspension of claim 11, and TAKADA teaches of wherein the proximal front outrigger is adjoined to a distal rear outrigger at a first juncture (intersection of middle strut with front and rear outriggers as shown in Fig. 3).
Regarding Claim 20, TAKADA teaches the suspension of claim 11, and TAKADA teaches of wherein the front outrigger and the rear outrigger adjoin at a proximal end of the middle strut (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
Claim 4-9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA in view of USP 6,011,671 to Masse et al. (hereinafter referred to as “Masse”). 
Regarding Claim 4, TAKADA fails to specifically teach of wherein the proximal front outrigger includes a first cross-section, and a second cross-section at the first juncture, wherein the second cross-section is about a same dimension as the first cross-section of the proximal front outrigger.
Masse, in the same field of endeavor, teaches a trace gimbal (gimbal spring 48; Abstract; FIG. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (col. 4, Lines 41-48).
From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have configured the cross-sections of the outrigger and junctures to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 5, TAKADA fails to specifically teach of wherein the first cross-section and the second cross-section of the front outrigger is between 0.05 mm and 0.10 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have sized the front outrigger between 0.05 mm and 0.10 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationship(s) set forth in claim 5 is/are considered to be within the level of ordinary skill in the art.  Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding Claim 6, TAKADA fails to specifically teach of wherein the distal rear outrigger
includes a cross-section, wherein the middle strut includes a cross-section, which is about a same dimension as the cross-section of the distal rear outrigger.
Masse teaches a trace gimbal (gimbal spring 48; Abstract; Fig. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (Col. 4, Lines 41-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the cross-sections of the outrigger and middle strut to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 7, TAKADA fails to specifically teach of wherein the cross-section of the
distal rear outrigger is between 0.10 mm and 0.20 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have sized the distal rear outrigger between 0.10 mm and 0.20 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  The additional rational as described in claim 5, supra, is incorporated herein.
Regarding Claim 8, TAKADA teaches of wherein the middle strut is adjoined to the slider
tongue at a second juncture (juncture between connector tab 225a and portion of arm 224a extending from the intersection of the front outrigger and the rear outrigger and forward to the connector tab 225a as shown in Fig. 3).
TAKADA fails to specifically teach that the second juncture includes a cross-section at the middle strut, the cross-section of the second juncture is about a same dimension as the cross-section of the middle strut.
Masse teaches a trace gimbal (gimbal spring 48; Abstract; Fig. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (Col. 4, Lines 41-48).
It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have configured the crass-sections of the outrigger and junctures to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 9, TAKADA teaches of wherein the front outrigger, the rear outrigger,
and the middle strut adjoin at a mid-strut joint (joint at intersection of the front outrigger, the rear outrigger, and the middle strut as shown in Fig. 3), the mid-strut joint includes a mid-strut length which is more than two times of the cross sections of the front outrigger, the rear outrigger and the middle strut (as shown in Fig. 3). TAKADA fails to specifically teach of the mid-strut joint includes a mid-strut length between 0.25 mm and 0.40 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have selected the mid-strut length to between 0.25 mm and 0.40 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. See also the additional rationale, as described with respect to claim 5, supra, which is incorporated herein.
Regarding Claim 14, TAKADA fails to specifically teach of wherein the proximal front
outrigger includes a first cross-section, and a second cross-section at the first juncture, wherein the second cross-section is a same dimension as the first cross-section of the proximal front outrigger.
Masse teaches a trace gimbal (gimbal spring 48; Abstract; Fig. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (Col. 4, Lines 41-48).
It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have configured the cross-sections of the outrigger and junctures to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 15, TAKADA fails to specifically teach of wherein the first cross-section
and the second cross-section of the front outrigger is between 0.05 mm and 0.10 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have sized the front outrigger between 0.05 mm and 0.10 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Additional rational is incorporated as described with respect to claim 5, supra.
Regarding Claim 16, TAKADA fails to specifically teach of wherein the distal rear outrigger includes a cross-section, wherein the middle strut includes a cross-section, which is a same dimension as the cross-section of the distal rear outrigger.
Masse teaches a trace gimbal (gimbal spring 48; Abstract; Fig. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (Col. 4, Lines 41-48).
It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have configured the cross-sections of the outrigger and middle strut to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 17, TAKADA fails to specifically teach of wherein the cross-section of the distal rear outrigger is between 0.10 mm and 0.20 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have sized the distal rear outrigger between 0.10 mm and 0.20 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  Additional rational is incorporated as described with respect to claim 5, supra.
Regarding Claim 18, TAKADA teaches of wherein the middle strut is adjoined to the
slider tongue at a second juncture (juncture between connector tab 225a and portion of arm 224a extending from the intersection of the front outrigger and the rear outrigger and forward to the connector tab 225a as shown in Fig. 3).
TAKADA fails to specifically teach of the second juncture includes a cross-section at the middle strut, the cross-section of the second juncture is about a same dimension as the cross-section of the middle strut.
Masse teaches a trace gimbal (gimbal spring 48; Abstract; Fig. 2A) and teaches that changes in the width of outriggers vary the spring constant of the outriggers and therefore the resistance to deflection of the outriggers (Col. 4, Lines 41-48).
It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have configured the cross-sections of the outrigger and junctures to be the same, since a change in shape of an element involves only routine skill in the art and this would avoid changes in the deflection of the outrigger which would result in an uneven support of the head.
Regarding Claim 19, TAKADA teaches of wherein the front outrigger, the rear outrigger,
and the middle strut adjoin at a mid-strut joint (joint at intersection of the front outrigger, the rear outrigger, and the middle strut as shown in Fig. 3), the mid-strut joint includes a mid-strut length which is more than two times of the cross sections of the front outrigger, the rear outrigger and the middle strut (as shown in Fig. 3).
TAKADA fails to specifically teach of the mid-strut joint includes a mid-strut length between 0.25 mm and 0.40 mm.
However, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have selected the mid-strut length to between 0.25 mm and 0.40 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  Additional rational is incorporated as described with respect to claim 5, supra.
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.
A...In the “Remarks” section, applicant submits that Takada does not teach, suggest, or anticipate each of the features of independent claims 1 and 11, with the amendment to claims 1 & 11, i.e., “a middle strut extending from the distal rear outrigger and adjoining the proximal front outrigger to the rear outrigger, wherein the middle strut extends from a slider tongue adjoining the outer gimbal struts to the slider tongue, and wherein a cross-section of the slider tongue is larger than a cross-section of the middle strut.” (emphasis added by applicant).  Independent claim 11 is similarly amended. Support for the amendment is found in at least paragraph [0037] of the application as published. The prior art cited does not teach or suggest all the features of independent claims 1 and 11.
This argument is found unpersuasive.  As detailed in the annotated FIG. 3b of Takada, supra, that the cross-section of the slider tongue 223/136 is clearly larger than the cross-section of the middle strut.  It is noted that the details of the specification (see “Remarks” page 2, line 15 thru page 3, line 3), are not read into the claims, i.e., although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 20200279579 to Nakayama et al. and USPGPUB 20210280209 to Suzuki et al. both are considered to disclose trace gimbal structures similar to the pending claims.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
September 28, 2022